



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lysenchuk, 2017 ONCA 912

DATE: 20171124

DOCKET: C61643

Feldman, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Lysenchuk

Appellant

Tina Yuen, for the appellant

Jennifer McKee, for the respondent

Heard and released orally: November 21, 2017

On appeal from the convictions entered on March 13, 2015
    by Justice D.C. Shaw of the Superior Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The issue in this appeal is whether there was a basis for the trial
    judge to find that the appellant had knowledge of the child pornography.

[2]

In our view, there was evidence to support the trial judges conclusion
    that the only rational explanation was that the appellant had knowledge of the
    contents of the computer. The appellant had control of the computer and
    regularly used it. The police very quickly found vast quantities of child
    pornography, namely, thousands of pictures and videos on the hard drive and on
    the external drive.

[3]

The trial judge found that there was no evidence that the home was
    occupied by anyone other than the appellant. It was therefore reasonable for him
    to conclude that the appellant had knowledge of the contents of the computer.

[4]

Consequently, the appeal is dismissed.

K. Feldman J.A.

M. Tulloch J.A.

M.L. Benotto J.A.


